NOTICE: NOT FOR PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     MICHAEL PAUL JESSUP, Petitioner.

                          No. 1 CA-CR 13-0616 PRPC
                                FILED 4-9-2015


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1998-091417
                   The Honorable Bruce R. Cohen, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Michael Paul Jessup, Florence
Petitioner

Arizona Justice Project, Phoenix
By Stacey F. Gottlieb
Amicus Curiae
                              STATE v. JESSUP
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Michael J. Brown joined


T H U M M A, Judge:

¶1            Petitioner Michael Paul Jessup seeks review of the superior
court’s order summarily dismissing his petition for post-conviction relief,
filed pursuant to Arizona Rule of Criminal Procedure 32.1 (2015). 1 Absent
an abuse of discretion or error of law, this court will not disturb a superior
court’s ruling on a petition for post-conviction relief. State v. Gutierrez, 229
Ariz. 573, 577 ¶ 19, 278 P.3d 1276, 1280 (2012). Finding no such error, this
court grants review but denies relief.

¶2            Jessup pled guilty to first degree murder and armed robbery,
having committed the offenses in 1998 when he was 17 years old. The
superior court sentenced Jessup to prison for natural life for murder and a
consecutive term of 18 years in prison for armed robbery. Jessup seeks
review of the summary dismissal of the notice of his second petition for
post-conviction relief. This court has jurisdiction pursuant to Arizona Rule
of Criminal Procedure 32.9(c).

¶3             Jessup contends Miller v. Alabama, 132 S. Ct. 2455 (2012)
constitutes a significant change in the law that required the superior court
to vacate his sentence to natural life. See Ariz. R. Crim. P. 32.1(g) (significant
change in law is ground for post-conviction relief); Ariz. R. Crim. P. 32.2(b)
(rule of preclusion does not apply to claims based on Rule 32.1(g)). Miller
held “that mandatory life [sentences] without parole for those under the
age of 18 at the time of their crimes violates the Eighth amendment’s
prohibition on ‘cruel and unusual punishments.’” 132 S. Ct. at 2460. Miller
also held a court may sentence a juvenile offender convicted of murder to
life imprisonment without the possibility of parole so long as the court takes
into account “how children are different, and how those differences counsel
against irrevocably sentencing them to a lifetime in prison.” Id. at 2469.




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        2
                             STATE v. JESSUP
                            Decision of the Court

¶4             Assuming arguendo that Miller applies retroactively, Jessup
has not shown an entitlement to relief. Miller prohibits mandatory life
sentences without the possibility of parole for juvenile offenders. Id. at 2460.
Jessup’s sentence to natural life was not mandatory. The superior court
noted at sentencing that it had the option to sentence Jessup either to
natural life or life with a possibility of release after 25 years’ imprisonment.
See Ariz. Rev. Stat. § 13-703(A) (1999). In considering the appropriate
sentence, the superior court found Jessup’s age to be one of several
mitigating factors. The court also heard from a psychologist regarding his
presentence evaluation of Jessup as a juvenile offender. Among other
opinions, the psychologist did not believe Jessup’s aggressive activity
would extend into adulthood and his appreciation of the wrongfulness of
his acts would increase with age. The psychologist further noted that
adolescents do not have the same kind of judgment as adults. In short, the
superior court considered “how children are different” and Jessup’s
sentence to natural life complied with Miller.




                                       3
                             STATE v. JESSUP
                            Decision of the Court

¶5              While the petition for review with this court presents
additional issues, Jessup did not raise those issues in the petition for post-
conviction relief filed with the superior court. A petition for review with
this court may not present issues the petitioner did not first present to the
superior court. State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924, 927 (App.
1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988);
State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz. R. Crim.
P. 32.9(c)(1)(ii). Accordingly, this court declines to address those additional
issues.2

¶6            For these reasons, this court grants review but denies relief.




                                     :ama




2This court also declines to address issues and arguments Jessup himself
did not present but that are contained in the amicus briefs filed in this court
and with the superior court. See Town of Chino Valley v. City of Prescott, 131
Ariz. 78, 84, 638 P.2d 1324, 1330 (1981) (amici curiae may not create, extend
or enlarge issues).


                                       4